[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                         MARCH 30, 2011
                            No. 10-12769
                                                           JOHN LEY
                        Non-Argument Calendar                CLERK
                      ________________________

                 D. C. Docket No. 1:01-cr-00104-CB-C-1

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus



FRANKIE DELENO MILLER,
                                                       Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                     _________________________

                            (March 30, 2011)

Before PRYOR, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:
       Frankie Deleno Miller, proceeding pro se, appeals the district court’s denial

of his motion, filed under Federal Rule of Criminal Procedure 41(g), for return of

seized property.1 Miller seeks the return of real property and funds forfeited in

conjunction with his criminal conviction. The district court found that Miller’s

motion was barred by the statute of limitations.2 We agree.

       In considering a district court’s denial of a Rule 41(g) motion to return

property, we review the district court’s legal conclusions de novo and its factual

findings for clear error. United States v. Howell, 425 F.3d 971, 973 (11th Cir.

2005). We treat Rule 41(g) motions filed after the close of all criminal

proceedings “as a civil action in equity” subject to the six-year statute of

limitations under 28 U.S.C. § 2401. See id. at 974; see also United States v.

Marchado, 465 F.3d 1301, 1307 (11th Cir. 2006), abrogated on other grounds by

Bowles v. Russell, 551 U.S. 205, 127 S. Ct. 2360 (2007). That section provides

that “every civil action commenced against the United States shall be barred



       1
         Before the district court, Miller characterized his motion as one under Federal Rule of
Criminal Procedure 41(e), which applies to the issuance of warrants, not the return of property.
However, we “have an obligation to look behind the label of a motion filed by a pro se inmate
and determine whether the motion is, in effect, cognizable under a different remedial . . .
framework.” United States v. Jordan, 915 F.2d 622, 624–25 (11th Cir. 1990). Because Miller
seeks a return of seized property, we treat Miller’s motion as one under Rule 41(g).
       2
         The district court also found that Miller’s motion was barred by res judicata, but because
we affirm the district court on an alternative basis, we need not review that finding.

                                                2
unless the complaint is filed within six years after the right of action first accrues.”

28 U.S.C. § 2401(a).

       Miller filed the instant motion on October 13, 2009,3 but his right of action

accrued more than six years before that date. The district court entered a

Preliminary Order of Forfeiture (“POF”) on November 19, 2001, which

incorporated the terms of the parties’ agreement, by which Miller agreed to forfeit

real property and funds in lieu of trying the forfeiture count before a jury. The

district court later amended the POF on March 12, 2003, in light of the sale one of

the parcels of real property Miller agreed to forfeit, and entered a Final Order of

Forfeiture on July 2, 2003. Miller failed to file the instant motion within the six-

year statute of limitations period, even assuming that the latest possible date of

accrual, July 2, 2003, applied.

       For these reasons, we AFFIRM the district court’s decision denying Miller’s

motion.

       AFFIRMED.




       3
           “Under the ‘prison mailbox rule,’ a pro se prisoner’s court filing is deemed filed on the
date it is delivered to prison authorities for mailing.” Williams v. McNeil, 557 F.3d 1287, 1290
n.2 (11th Cir. 2009). Absent evidence to the contrary, there is a presumption that a prisoner
delivered his pleadings to prison officials on “the day he signed it.” Washington v. United
States, 243 F.3d 1299, 1301 (11th Cir. 2001).

                                                  3